STRAUB, J.
I concur. Tet I do not think the defendant has done all he ought to have or could have done to support his children. Many a man would go himgry himself before he would let his children go hungry, or before he would cast the burden of their support on the labors of his wife, divorced from him or not. But I cannot penally punish a man who does not take that view of the matter, and who, unwilling to share his earnings, selfishly appropriates them to his own need and want, as here did the defendant. Of course the home was disrupted, the husband granted the custody of two children, the wife four, and awarded forty dollars per month “permanent alimony.” No other order was made requiring him to support or to contribute to the support of the children awarded to the wife; neither was there one relieving him from such duty or obligation. It may be assumed the court expected that the moneys ordered paid to the wife would' be applied *48by ber botb to ber support and tbat of tbe children awarded to ber. At first tbe defendant made partial payments of alimony, and then ceased paying anything. There is no doubt that tbe wife and children awarded to ber were in destitute circumstances. As testified to by ber, demands were made on tbe defendant, which were answered by refusals and statements tbat be would pay no more alimony “until be got good and ready.” She bad him ruled in on orders to show cause. On one occasion she procured an order of arrest, but service of it, as testified to by ber, was avoided by concealing himself. He himself testified tbat be forbade one of bis employers paying one-balf of bis wages to bis wife in response to an inquiry from bis employer whether be should do so, stating, “I am paying my own bills.” Tbe time alleged in which he bad willfully failed to support bis children covered a period from August to December. During tbat time be did not pay anything to bis wife, and contributed nothing to tbe support of tbe children awarded ber. He also testified tbat covering tbat period' be was employed about half of tbe time, and earned $113. One of tbe children awarded to him was kept by bis sister. He contributed $30 towards its support for medical attention; nothing for board or care. Tbe other child awarded to him was most of tbe time kept and maintained by him. Some of tbe time tbat child was with relatives. He testified it took all of tbe $113 to pay bis own board, clothes, shoes, bats, and shirts for himself, clothes for tbe two children and board for one of them; and tbat be still was indebted for board for himself and for both children. And then, I do not think be has satisfactorily explained why be was idle one-balf of tbe time. He further testified tbat tbe custody of tbe children was tbe principal controversy in tbe divorce proceeding, and tbat “bis folks” then, and at tbe time of this trial, were willing to take and were able to care for tbe children awarded to bis wife, and tbat be desired bis folks to have the children, but bis wife was unwilling to surrender them. And there is tbe nub of this controversy; bis unwillingness tbat she have tbe custody of tbe children awarded to ber by tbe court. I do not think be has *49made reasonable efforts to comply with the decree and pay the moneys required by him to be paid by it. I think he somewhat willfully disobeyed it and stood in defiance of it.
Now, where ought the rights and obligations with respect to such matters be vindicated and compliance with them enforced? Not through the criminal, but the civil, procedure. The latter is speedy and effective, and better than the ■criminal adapted to vindicate such rights and obligations, and to compel the defendant’s obedience to and compliance with them. I, therefore, concur in the reversal of the judgment.